Relator appeals from an order of the Clinton County Court dismissing a writ of habeas corpus. Relator was convicted of assault in the first degree upon his plea of guilty and was sentenced as a second offender to an indeterminate term of 5 to 10 years on March 17, 1958. His contention is that the court should not have permitted him to waive the two-day waiting period provided for by section 472 of the Code of Criminal Procedure, and that the court did not consult a probation report in accordance with section 482 of the Code of Criminal Procedure before pronouncing sentence. Section 472 expressly provides for the waiving of the two-day waiting period, and the record of defendant’s arraignment clearly shows that he waived it after being advised by the court that he had an absolute right to have sentence deferred for two days. Relator’s bare assertion and conclusion that the court failed to consult a probation report is insufficient to overcome the presumption of regularity. Relator was represented by counsel who was present at the arraignment. No objection was made to the procedure and no motion made in arrest of judgment. Order unanimously affirmed.